Citation Nr: 1729772	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The Board previously remanded this matter in December 2014.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran initially filed a claim in January 1969, for service connection for a NP (neuropsychiatric) condition.  At the time of his claim, the Veteran had been diagnosed with a personality disorder, and anxiety reaction with depression.  The RO denied the Veteran's claim finding that he had a personality disorder.  In a February 1971 decision, the Board considered the Veteran's appeal as one for entitlement to service connection for nervousness, which it denied, finding that the Veteran had a personality disability, not aggravated by service.  In the Board's December 2014 remand, the Board restyled this issue to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or depression.  Clemons v. Shinseki, 23 Vet. App. (2009).

The Board notes that in July 2016, the RO granted service connection for persistent depressive disorder (previously claimed as acquired psychiatric disability, to include PTSD and/or depression) at 30 percent, effective August 24, 2009.  In March 2017, the RO increased this rating to 70 percent, effective September 23, 2016.  Thus, this issue is no longer before the Board for consideration. 


The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not currently have prostatitis that was treated in service.

2. Hypertension did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. Service connection for prostatitis is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in September 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, supplemental VA examiner examinations and opinions and additional medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in August 2009 and February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307 (c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Prostatitis

The Veteran asserts that he currently suffers from prostatitis, which developed during his active duty service.    

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Upon entrance in July 1966, the Veteran did not note any frequent or painful urination.  In October 1967, service treatment records showed that the Veteran was seen for burning during urination.  The Veteran did not experience any discharge at that time or back pain and was treated for cystitis and prostatitis.  Follow ups of this treatment showed improvement.  In January 1968, the Veteran was treated for urination frequency with burning and was diagnosed with a urinary tract infection.  Upon separation in February 1968, it was noted that the Veteran had a history of prostatitis and was treated and responded well.

In August 2009, the Veteran was afforded a genitourinary VA examination.  At this time, the examiner reviewed renal artery stenosis related to his urinary incontinence and ptosis of kidney.  The examiner diagnosed the Veteran with renal artery stenosis and a remote history of prostatitis.  The examiner opined that the Veteran's current renal artery stenosis was not caused by or a result of his urinary incontinence and ptosis of the kidney diagnosed in the military service.  The examiner explained that there was no nexus of renal artery stenosis and urinary incontinence with the medical condition of prostatitis while in the service, and that a ptosis of the right kidney was an incidental finding on the intravenous pyelogram test.  However, the Board notes that this examination and opinion did not state whether there was a current diagnosis of prostatitis that was causally related to service or whether there were any residuals of prostatitis noted in service.

In February 2015, the Veteran was afforded another VA examination for his claim.  The examiner noted a benign prostatic hypertrophy diagnosis.  The examiner also noted that the Veteran had a history of prostatitis that was treated with no residuals in 1967.  The Veteran complained of continued urine leakage, and provided a history of an enlarged and swollen prostate over the years.  The examiner opined that it was less likely than not that the Veteran currently had prostatitis or residuals of prostatitis causally related to, or aggravated by, active service.  The examiner explained that current clinical examination findings were most consistent with a diagnosis of chronic benign prostatic hypertrophy with mild urinary obstruction symptoms.  There was no objective evidence of current prostatitis.  There was a history of chronic urinary frequency with urinary incontinence and chronic physiologic erectile dysfunction; however, the examiner found that these problems were most likely due to his insulin-dependent diabetes mellitus condition and diuretic treatment for his hypertension and renal disease.  

The evidence of record included evaluation, diagnosis and treatment for prostatitis during military service, which resolved with treatment on objective examination and on discharge physical examination in 1968.  The examiner went further to explain that there were not even findings of benign prostatic hypertrophy during military service or on a CT scan in 2010.  Therefore, the examiner stated that the benign prostatic hypertrophy was a more recent diagnosis, most likely not related to the resolved and remote prostatitis.  

Overall, the Board notes that while the Veteran was treated for prostatitis in service, he is not currently diagnosed with prostatitis.  Ultimately, the Veteran has submitted no medical evidence to suggest a current disability.
 
The Veteran has offered his own opinion on etiology, stating that he currently has prostatitis that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions as a whole than the Veteran's own contentions, and there are no medical opinions to the contrary.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of prostatitis, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current prostatitis disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for prostatitis is not warranted.

Hypertension

The Veteran asserts that he currently suffers from hypertension, which developed during his active duty service.  Specifically, the Veteran states that his hypertension was activated by physical activity.    

Upon entrance in July 1966, the Veteran denied high or low blood pressure, or palpations of the heart.  In June 1967, the Veteran was seen for headaches and upon examination his blood pressure was 115/75.  Upon separation in February 1968, it was noted that the Veteran had a normal vascular system. 

In June 1969 the Veteran was admitted to the VA hospital for a mental health condition.  Upon examination, the Veteran's blood pressure was 100/70, and he was discharged in July 1969.  In March 2009, the Veteran saw his treating VA physician for multiple issues.  The VA physician noted a diagnosis of malignant hypertension and renal artery stenosis.  The physician said that the Veteran was diagnosed with hypertension about six years earlier in 2003.  

In February 2015, the Veteran was afforded a VA examination for his hypertension claim.  The Veteran stated that he started taking medication for hypertension since discharge from the military in the 1960s.  The examiner noted several blood pressure readings in July 2009 at 191/99 and 132/85, June 2008 at 156/84 and 144/82, and in March 2006 at 147/79 and 151/88.  The examiner opined that it was less likely than not that the Veteran had hypertension causally related to or aggravated by service.  The examiner explained that current clinical exam findings were most consistent with a current diagnosis of chronic essential hypertension and congenital renal artery stenosis secondary to hypertension.  There was no evidence of record found for evaluation and treatment of high blood pressure or hypertension during service.  The examiner stated that according to the records reviewed, the Veteran was not diagnosed with essential hypertension until around 2003.  The examiner further stated that the Veteran's essential hypertension had progressed intermittently since 2003, requiring malignant hypertension treatment in 2009 due to his congenital right renal artery stenosis causing a secondary hypertension.  Therefore, the examiner concluded that there was no nexus between essential hypertension or secondary hypertension and events during military service or within one year of completion of military service.

The Veteran has offered his own opinion on etiology, stating that he currently has hypertension that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiner's opinion than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for hypertension is not warranted.


ORDER

1. Entitlement to service connection for prostatitis is denied.

2. Entitlement to service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, the burden falls on the Veteran, not VA to establish aggravation.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016); Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
 §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such defects, because they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90 (July 18, 1990). 

VA distinguishes between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries."  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303 (c); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  VAOPGCPREC 82-90

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

The Veteran is seeking service connection for a heart disability, which he asserts was aggravated by physical activity during service. 

In July 1966, the Veteran's entrance examination showed chest pain which was noted as occasional.  In June 1967, service treatment records showed that the Veteran complained of chest wall pain with right arm motion.  In August 1967, the Veteran complained of chest pain over the sternum.  Upon separation in February 1968, the Veteran noted chest pain.

In April 2012, at the Veteran's RO hearing, the Veteran testified that he had a heart defect shortly after birth which formed a fissure across his heart.  The Veteran also stated that he had a heart attack when he was a baby.  In August 2014, at his Board hearing, the Veteran again stated that he had a heart attack when he was a baby.  The Veteran said that he had a heart defect and kidney problem before service.  Specifically, the Veteran stated that the heart defect occurred about 30 days after he was born which caused a fissure across his heart.

In September 2014, the Veteran's private physician submitted a letter on behalf of the Veteran for his heart disability claim.  The physician stated that after viewing the Veteran's medical service records, service was more likely than not to have aggravated his pre-existing heart condition due to exercises such as forced hikes, combat training and daily workouts.

In February 2015, the Veteran was afforded a VA examination for his claim.  The examiner noted that the Veteran was diagnosed with arteriosclerotic heart disease, hyperlipidemia and coronary artery disease in 2003, and stable angina in 2008.  The Veteran stated that he suffered from a heart attack in 1998.  The Veteran complained of frequent extertional chest pain and shortness of breath.  In addition, he described the pain as substernal and radiating as well as sharp or dull.  The Veteran's coronary artery disease qualified him for having ischemic heart disease.  

The examiner opined that it was less likely than not that the Veteran had a heart disability causally related to, or aggravated by, active service.  The examiner stated that there was evidence of the Veteran being evaluated and treated for acute pleuritic chest pain and acute chest wall pain associated with arm movements during service; however, there was no evidence of treatment or diagnosis of chest pain due to cardiac etiology during service.  Further, the examiner stated that chest pain pre-dated military service and continued throughout service without any objective examination or clinical findings of a cardiac etiology.  The examiner said that there was a remote history of multiple rib fractures that could have contributed to the chronic chest pain at that time.  In addition, the examiner said that the Veteran's chest pain was also multi-factorial with reasons including gastric reflux with history of stomach ulcer and angina with coronary artery disease.  The examiner pointed out that none of these factors began during service.  Finally, the examiner said that a cardiac diagnosis was not made until several years after active duty.  

The Board notes that there is no opinion regarding the Veteran's statements at his April 2012 RO hearing and August 2014 hearing regarding his heart problems, and specifically his heart fissure forming shortly after birth.  In addition, there is no opinion addressing the September 2014 private physician's comments regarding the Veteran's "pre-existing" heart condition.  Accordingly, remand is required to determine both if the condition is acquired or congenital, and then to obtain adequate etiological opinions corresponding to those determinations.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA and private treatment records and make note in the file that nothing was found, if necessary.

2. After completion of the foregoing, schedule the Veteran for a VA examination for his heart disability claim.  The claims folder and any pertinent medical records should be made available for review by the examiner.  

After a review of the evidence, the examiner should provide an opinion for the following questions:

a) Is the Veteran's heart disability acquired or congenital.  The examiner must provide a supporting explanation for this conclusion and address the statements made by the Veteran made at his April 2012 RO hearing and August 2014 hearing, along with the statement made by the private physician in the September 2014 letter.

b) If the heart disability is congenital, is it a congenital defect or disease? For VA purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

c)  If the heart disability is a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during his service.  

d) If the heart disability is a congenital disease, the examiner must indicate whether it clearly and unmistakably preexisted service.  If so, the examiner must state whether the heart disability was clearly and unmistakably not aggravated during service.

e) If the heart disability is not congenital or is a congenital disease that does not meet the criteria in (d), the examiner must provide an opinion regarding whether it is at least as likely as not that it had its onset in, or is otherwise related to, active service. 

In rendering the above opinions, the examiner must address the following: (1) the Veteran's service treatment records, including the July 1966 entrance examination findings; (2) the Veteran's April 2012 RO hearing and August 2014 Board hearing where he testified that he had a heart defect after birth which formed a heart fissure; and (3) the September 2014 private physician letter calling the Veteran's heart disability "pre-existing." 

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


